DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application is in condition for allowance except for the presence of claim 10 directed to Group II non-elected without traverse.  Accordingly, claim 10 has been cancelled.

Allowable Subject Matter

Claims 1-2, 4-8 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, few references describe the materials recited in independent claim 1, let alone their use in a method for producing a resin lens.  See Rayner (US 2007/0149656), Kamibayashi (US 2011/0300298) and Koganehira (US 2012/0127248).
References would fail to disclose / read on / render obvious:
“mixing hexamethylene diisocyanate with n’n-diethethanamine to obtain a mixed solution c2, wherein the mass ratio of the compound having the structure of formula 1 to hexamethylene diisocyanate is 50-60 : 50-60”.  The resulting modified isocyanate was not known in the art of resin lens production methods before the effective filing date.
While Yamasaki (US 2015/0346387) and Kadowaki (US 2017/0002176) discloses a method for forming a polyisocyanate lens from a catalyst and release agent (see [0026], [0145], [0179]), it does not disclose the method of manufacturing the modified isocyanate recited in claim 1 and as detailed above.  Some of the recited steps regarding vacuumizing are present (see reduced pressure of [0185]), however the particular Markush grouping of molecular structures is not present in the claimed subject matter (see Equations I-IV in the recited method steps).  Therefore, the precise modified isocyanate is, more likely than not, NOT known in the art of resin lens manufacture before the effective filing date.
It would not have been obvious to select the modified isocyanates of the instant claim which are made by the recited method in the method of forming a resin lens of the Kadowaki or Yamasaki method and using the same ingredients as in Jin (CN 106832373) and Akiyama (WO 2017/073684).  The method of forming/reacting the ingredients of Jin and Akiyama was not known in the method steps of Katowaki and would NOT have yielded predictable results to one of ordinary skill in the art.
	Therefore, when considered as a whole, claim 1 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743